DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 3/30/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6-12,14,16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brochu (7614185).
Claim 1.  Brochu discloses a gutter assembly comprising: 
a gutter (112) having a front portion (124), a rear portion (120), a bottom wall (122) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in the figures and disclosure), the front portion comprising an outwardly inclined segment (28), an upper rim (at 132) and a downwardly forwardly extending flange (at 134), the upper rim and the downward forwardly extending flange forming a front inverted hook member defining an inward recess (as seen in the figures); and 
a gutter guard (10) engageable with the gutter to cover the opening, the gutter guard including a front portion (16) operatively engageable with the front portion of the gutter, a rear portion (14), and a central portion (12) extending between the front portion and the rear portion, the front portion comprising a recess-engaging portion (36/32) and an inclined segment abutting portion (42), the recess-engaging portion being insertable in the inward recess and abuttable against the front inverted hook member with the inclined segment abutting portion abutting against the outwardly inclined segment of the gutter and extending at least partially under the downwardly forwardly extending flange of the front portion of the gutter (where it is positioned at a level below and therefore under) when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard extending spaced-apart from the bottom wall of the gutter even if unattached to the rear portion of the gutter (as seen in figure 3).
Claim 2.  The gutter assembly as claimed in claim 1, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 45 degrees when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unattached to the rear portion of the gutter (as seen in the figures).
Claim 4. The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as seen in figure 2).
Claim 6. The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of the front inverted hook member when inserted in the inward recess (as seen in figures 2-3 and noted in the disclosure at least at col. 3-4).
Claim 7. The gutter assembly as claimed in claim 6, wherein the front portion of the gutter comprises successively, from a front edge of the bottom wall, the outwardly inclined segment (28), an upright substantial vertical segment (130), the upper rim extending essentially horizontally, and the downwardly forwardly-extending flange (134), wherein an angle ranging between about 35 degrees and about 80 degrees is defined between the upper rim and the downwardly forwardly-extending flange and an angle ranging between about 110 degrees and about 170 degrees is defined between the upright substantial vertical segment and the outwardly inclined segment (as seen in figure 3).
Claim 8. The gutter assembly as claimed in claim 7, wherein the tip abuts against at least one of the upper rim and the downwardly forwardly-extending flange when inserted in the inward recess (as seen in figure 3).
Claim 9.  The gutter assembly as claimed in claim 1, wherein the inclined segment abutting portion of the gutter guard extends under a section of the central portion of the gutter guard (where it extends at a position below the central portion and therefore extends under) and abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figure 3).
Claim 10. The gutter assembly as claimed in claim 1, wherein the outwardly inclined segment of the gutter defines an angle ranging between about 10 degrees and about 85 degrees with a horizontal axis (as seen in figure 3) and extends rearwardly at least past a junction between the upper rim and the downwardly forwardly extending flange of the gutter (as seen in figure 3).
Claim 11.  A gutter assembly comprising: 
a gutter (112) having a front portion (124), a rear portion (120), a bottom wall (122) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in the figures and disclosure), the front portion comprising an outwardly inclined segment (28), an upright segment (130), an upper rim (132), and a downwardly forwardly-extending flange (134) with the upright segment, the upper rim, and the downwardly forwardly-extending flange defining an inward recess (as seen in the figures and noted in the disclosure); and 
a gutter guard (10) engageable with the gutter to cover the opening, the gutter guard including a front portion (16) operatively engageable with the front portion of the gutter, a rear portion (14), and a central portion (12) extending between the front portion and the rear portion, the front portion comprising a recess-engaging portion (36/32) and an inclined segment abutting portion (42), the recess-engaging portion being insertable in the inward recess and abuttable against at least one of the upper rim and the downwardly forwardly-extending flange with the inclined segment abutting portion abutting against the outwardly inclined segment of the gutter and extending at least partially under the downwardly forwardly-extending flange of the front portion of the gutter (where it is positioned at a level below and therefore under) when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard extending spaced-apart from the bottom wall of the gutter even if unattached to the rear portion of the gutter (as seen in figure 3 and noted in the disclosure).
Claim 12. The gutter assembly as claimed in claim 11, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 45 degrees when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unattached to the rear portion of the gutter (as seen in at least figure 3 and noted throughout the disclosure).
Claim 14.  The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as seen in figure 3).
Claim 16. The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of at least one of the upper rim and the downwardly forwardly-extending flange when inserted in the inward recess (as seen in figure 3).
Claim 17. The gutter assembly as claimed in claim 15, wherein an angle ranging between about 35 degrees and about 80 degrees is defined between the upper rim and the downwardly forwardly-extending flange, an angle ranging between about 110 degrees and about 170 degrees is defined between the upright substantial vertical segment and the outwardly inclined segment, and the outwardly inclined segment of the gutter defines an angle ranging between about 10 degrees and about 85 degrees with a horizontal axis (as seen in at least figure 3) and extends rearwardly at least past a junction between the upper rim and the downwardly forwardly-extending flange of the gutter.
Claim 18.  The gutter assembly as claimed in claim 11, wherein the inclined segment abutting portion of the gutter guard extends under a section of the central portion of the gutter guard (where it extends at a position below the central portion and therefore extends under) and abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu (7614185) in view of Ealer (9163406).
Claims 3,13.  Brochu discloses the gutter assembly as claimed in claims 1,11 respectively, but is silent regarding the material and thickness of the gutter guard. 	
It is well known in the art to have gutter guards made of an aluminum-based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm.  For example, Ealer discloses a gutter cover made of an aluminum based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm (see col. 2, lines 49-65).  At the time the invention as filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the gutter guard of Brochu to be made of an aluminum-based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm as taught by Ealer to achieve the predictable result of a lightweight, structurally stable gutter cover that resist corrosion and is suitable for use on a gutter at a roof.
Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive.
Applicant’s arguments that Brochu does not teach a gutter guard capable of extending from only its connection at the front section and remain suspended above the bottom wall without a second connection at the rear portion of the gutter.  It is noted that the claim recites “the gutter guard extending spaced apart from the bottom wall of the gutter even if unattached to the rear portion of the gutter”.  The claim term “unattached” is broad and does not necessarily mean that there is no connection or contact. In the broadest reasonable interpretation in light of the specification and drawings the gutter guard is “unattached” when it is in a state where the fasteners have not yet been installed.  In the instance of Brochu when the recess engaging portion is inserted in the inward recess and the rear portion of the gutter guard extends spaced apart from the bottom wall of the gutter and is unattached to the rear portion of the gutter in the condition before fastener 155 in inserted.
Applicant’s argument that Brochu is not designed to and cannot maintain the rear portion of the gutter guard spaced apart from the bottom wall of the gutter when unattached to the rear portion of the gutter because of the hook portion at the rear of the gutter guard and the insufficient length of the inclined segment abutting portion (see remarks page 10) is not persuasive.  It is noted that applicant’s arguments regarding the sufficient length to maintain the rear portion of the gutter guard spaced apart from the bottom wall amount to mere conjecture that the prior art is not capable unsupported by fact or evidence.  Also it is noted that applicant’s own disclosure does not suggest that the length of the inclined abutting portion is what enables the gutter guard to maintain the spaced when unattached condition.  Rather Applicant’s specification at paragraph 0053 indicates that the gutter guard is stiff enough to be self supporting based on the material properties of the gutter guard, not the length of the inclined segment abutting portion.  Additionally the specification at paragraph 0057 indicates that the inclined segment abutting portion abuts at least partially and at paragraph 0058 the specification indicates that the shape and configuration can vary from figure 1.  One of ordinary skill in the art upon reading applicant’s disclose, in light of those sections of the specification noted above, would not understand the length of the inclined segment to be a critical feature that enables the spaced apart even when unattached condition.  Accordingly applicant’s argument that the limited length of the inclined segment abutting portion of Brochu does not render it incapable of the claimed intended use and function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8997403 to Steinberg teaches a gutter 76 and gutter cover 80, the gutter cover having a inclined segment abutting portion abutting against an outwardly inclined segment of the gutter and extending at least partially (where it extends rearwardly past a junction between an upper rim and downwardly forwardly extending flange of the gutter) under the downwardly forwardly extending flange of the front portion of the gutter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635